[Cite as H.C. v. R.R., 2019-Ohio-212.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

H. C.                                                  C.A. No.   28956

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
R. R.                                                  COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellant                                      CASE No.   DR 2005-08-2704

                                 DECISION AND JOURNAL ENTRY

Dated: January 23, 2019



        HENSAL, Judge.

        {¶1}     R.R. (“Father”) appeals from the judgment of the Summit County Court of

Common Pleas, Domestic Relations Division. This Court reverses, vacates the trial court’s

February 5, 2018, judgment entry, and remands the matter for further proceedings consistent

with this decision.

                                                  I.

        {¶2}     This domestic-relations case involves a lengthy procedural history, much of

which is not relevant to this appeal. What is relevant is that the trial court issued a judgment

entry on January 4, 2017, that ordered H.C. (“Mother”) to pay Father’s attorney’s fees in the

amount of $25,000.00 as a result of her frivolous conduct throughout the proceedings. The

judgment entry ordered Mother to make payments directly to Father in 20 monthly installments

of $1,250.00, “with the first payment due the first day of the month immediately following the

date of the time stamp of this Judgment Entry.”
                                                2


       {¶3}    Mother appealed the trial court’s January 4, 2017, judgment entry, challenging the

trial court’s findings with respect to her conduct that led to the sanctions, among other issues.

See Condon v. Rockich, 9th Dist. Summit No. 28479, 2018-Ohio-71. Mother then moved for a

stay of the January 4, 2017, judgment entry, which the trial court granted. Shortly thereafter,

Father moved the trial court to terminate the stay or, in the alternative, to modify the stay to

require Mother to post a supersedeas bond. The trial court denied Father’s motion, and Father

then moved this Court to terminate or, in the alternative, to modify the stay. This Court denied

Father’s motion.

       {¶4}    Following the denial of Father’s motion, this Court affirmed the trial court’s

imposition of sanctions on Mother, but reversed and remanded the matter on other issues. Id. at

¶ 56. On remand, Mother moved the trial court to set a new effective date for her monthly

payment obligation to Father. In her motion, Mother did not dispute the amount owed to Father,

but argued that the trial court should set the effective date as January 10, 2018, which was the

day this Court issued its decision on her appeal. She argued that, in the interests of fairness and

equity, the trial court should not require her to make a lump-sum payment to Father for the

amount that accrued between the trial court’s January, 4, 2017, judgment entry, and the date of

this Court’s decision (i.e., January 10, 2018), which totaled $15,000.00. In support of her

motion, Mother asserted that she “d[id] not have funds available to her in which to make a lump

sum payment of $15,000[.]”

       {¶5}    Father opposed Mother’s motion, arguing that it was an impermissible attempt to

modify a final judgment (i.e., the trial court’s January 4, 2017, judgment entry). The trial court

granted Mother’s motion, setting the effective date of Mother’s monthly payment obligation as

January 10, 2018. Father now appeals, raising two assignments of error for our review.
                                                  3


                                                 II.

                                   ASSIGNMENT OF ERROR I

        THE DECISION OF THE TRIAL COURT TO MODIFY A PREVIOUS
        JUDGMENT WAS PREJUDICIAL, AN ABUSE OF DISCRETION, AND AN
        ERROR OF LAW.

        {¶6}    In his first assignment of error, Father argues that the trial court erred by

modifying the terms of its January 4, 2017, judgment entry. More specifically, Father argues

that the trial court erred by setting a new effective date, and by ordering “[t]he Defendant[]” (i.e.,

Father) to make the payments, not Mother. Father argues that the trial court did not retain

jurisdiction to modify its January 4, 2017, judgment entry and, therefore, its modification of that

entry is a nullity.

        {¶7}    In response, Mother argues that the trial court simply clarified its judgment entry

with respect to the effective date, which is not tantamount to a modification. She also argues that

the trial court’s transposal of the parties in the judgment entry was a clerical mistake, and

acknowledges that she, not Father, is obligated to make the payments.

        {¶8}     “In most civil cases, the trial court loses jurisdiction over the parties and their

dispute upon entry of final judgment, except to enforce the judgment.” In re J.W., 9th Dist.

Summit No. 26874, 2013-Ohio-4368, ¶ 12. Accordingly, “[t]his Court has consistently treated

actions taken by the trial court subsequent to the entry of a final judgment that are not within the

scope of the Ohio Rules of Civil Procedure as void.” Allstate Ins. Co. v. Witta, 9th Dist. Summit

No. 25738, 2011-Ohio-6068, ¶ 9.

        {¶9}    Here, as previously noted, the trial court entered a final judgment on January 4,

2017, that ordered Mother to make payments to Father beginning on “the first day of the month

immediately following the date of the time stamp of this Judgment Entry.” After Mother’s direct
                                                  4


appeal and this Court’s remand of the matter on certain issues, Mother moved the trial court to

modify the effective date of her monthly payment obligation to Father on the basis that it would

be “fair and equitable” because she “d[id] not have funds available to her in which to make a

lump sum payment of $15,000[.]” The trial court granted Mother’s motion.

        {¶10} Despite Mother’s argument on appeal to the contrary, the trial court’s grant of

Mother’s motion and subsequent new judgment entry did not amount to a clarification of its

January 4, 2017, judgment entry. Rather, the trial court modified its prior final judgment, which

it had no jurisdiction to do. Accordingly, the trial court’s February 5, 2018, judgment entry

granting Mother’s motion and setting a new effective date is void and must be vacated.

Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. Of Revision, 87 Ohio St.3d 363, 368

(2000) (recognizing a court’s “inherent power * * * to vacate void judgments[.]”). In light of

this disposition, Father’s argument with respect to the trial court’s transposal of the parties in its

February 5, 2018, judgment entry is now moot. App.R. 12(A)(1)(c).          Father’s first assignment

of error is sustained.

                                  ASSIGNMENT OF ERROR II

        THE TRIAL COURT ERRED IN GRANTING MOTHER’S MOTION TO
        STAY WITHOUT ORDERING SUPERSEDEAS BOND.

        {¶11} In his second assignment of error, Father argues that the trial court erred by

granting Mother’s motion to stay without ordering a supersedeas bond.               Father’s second

assignment of error also asks this Court to sanction Mother for her continued frivolous conduct

at the trial court level, and to order the trial court to determine the amount of attorney’s fees and

costs Father has incurred as a result of Mother’s conduct. This Court, however, will not decide

those issues in the first instance. Skidmore v. Natl. Bronze & Metals Ohio, Inc., 9th Dist. Lorain

No. 12CA010328, 2014-Ohio-4423, ¶ 16 (“[T]his Court generally will not decide issues in the
                                                 5


first instance[.]”). Further, in light of this Court’s disposition of Father’s first assignment of

error, we decline to address the remainder of Father’s second assignment of error on the basis

that it is premature at this time.

                                                III.

        {¶12} Father’s first assignment of error is sustained. We decline to address the merits of

Father’s second assignment of error. The judgment of the Summit County Court of Common

Pleas, Domestic Relations Division is reversed, the February 5, 2018, order is vacated, and the

matter is remanded for further proceedings consistent with this decision.



                                                                              Judgment reversed,
                                                                                   order vacated,
                                                                             and cause remanded.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                        6


      Costs taxed to Appellee.




                                            JENNIFER HENSAL
                                            FOR THE COURT



TEODOSIO, P.J.
CONCURS.

CARR, J.
CONCURS IN JUDGMENT.


APPEARANCES:

MARY E. RANDAZZO, Attorney at Law, for Appellant.

CORINNE HOOVER SIX, Attorney at Law, for Appellee.